NO.  07-10-0104-CR
IN THE
COURT OF APPEALS
FOR THE
SEVENTH DISTRICT OF TEXAS
AT
AMARILLO
PANEL B
JANUARY
12, 2011
_______________________________
OSCAR
HUERTA,
                                                            Appellant
v.
THE
STATE OF TEXAS,
                                                            Appellee
_______________________________
FROM THE
403RD DISTRICT COURT OF TRAVIS COUNTY;
NO.
D-1-DC-09-301111; HON. BRENDA KENNEDY, PRESIDING
_____________________________
Memorandum
Opinion
_____________________________
Before QUINN, C.J., and CAMPBELL and HANCOCK,
JJ.
           
Appellant, Oscar Huerta, appeals
from convictions for aggravated sexual assault of a child, indecency with a
child by contact and indecency with a child by exposure.  Through a single
issue, he contends that his guilty plea was involuntary because the trial court
failed to admonish him about the possibility of his deportation and his
obligation to register as a sex offender.  The State concedes the former
constitutes harmful and, therefore, reversible error but disputes the accuracy
of the latter issue.  Given the State’s
concession and the evidence of record indicating that appellant was a Mexican
national when he pled guilty to the various counts, we reverse the judgment and
remand the cause.  See VanNortick v. State, 227 S.W.3d 706, 714
(Tex. Crim. App. 2007) (holding reversal appropriate when the record showed that
the defendant was not a citizen at the time of his guilty plea).  Our
disposition of the cause relieves us from having to address appellant’s
remaining argument.  
 
                                                                                    Brian Quinn
                                                                                    Chief Justice
Do not publish.